Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as amended are deemed to be free of the prior art.  The closest prior art is Cotta-Ramusino (US 20180298392 A1).  However, Cotta-Ramusino does not disclose, teach or otherwise render obvious the claimed inventions as currently amended.  Further, it is noted that Inagaki et al. "Arabidopsis TEBICHI, with helicase and DNA polymerase domains, is required for regulated cell division and differentiation in meristems." (The Plant Cell 18.4 (2006): 879-892) teaches away from using plants with reduced PolQ (Polymerase theta) expression or activity as T-DNA transformation targets because plants mutated in PolQ show significant morphological defects, with severely stunted growth and disorganized adult plant tissues.  
Upon further consideration, the claims are deemed to otherwise be adequately supported by the disclosure in view of the teachings of the prior art.  The failure of the disclosure or prior art to describe reduction of activity of PolQ by directly targeting activity using small molecules is recognized as being only a small fraction of the genus of mechanisms by which PolQ activity can be reduced and the other mechanisms (expressing antibodies, mutation, etc.) comprising the genus are supported by the disclosure in view of the teachings of the prior art.  As such, Applicant’s disclosures are deemed adequate to describe the invention in view of the teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662